635 N.W.2d 692 (2001)
David LEROUX, Michael Gray, and Robert L. Ellis, Plaintiffs,
v.
SECRETARY OF STATE, and Director of Elections, Defendants,
Suzanne L. Anderson, Sharon Yentsch, and Bradley Van Haitsma, Intervening Defendants.
Docket No. 120338.
Supreme Court of Michigan.
November 29, 2001.
On order of the Court, the motions for immediate consideration, to expedite, and to intervene are GRANTED. The application for review of the congressional redistricting plan is considered, and the parties are directed to file briefs addressing, among other issues, the following questions:
(1) Is this action properly brought under M.C.L. § 3.72?
(2) Is review of the congressional redistricting plan by this Court discretionary or compulsory under 1999 PA 222?
(3) What deference, if any, should this Court give to the redistricting plan adopted by the Legislature?
(4) Under separation of powers principles set forth in Const 1963, art 3, § 2, may this Court modify or reject the redistricting plan adopted by the Legislature and adopt its own redistricting plan?
(5) Do the provisions of M.C.L. § 3.74, specifying the procedures this Court is to follow in reviewing a congressional redistricting plan, violate Const 1963, art 3, § 2, or art 6, § 5?
(6) Do the standards of M.C.L. § 3.63 apply to review of the redistricting plan adopted in 2001 PA 115?
(A) If the standards of M.C.L. § 3.63 apply, are those standards exclusive?
(i) If they are exclusive, does the provision of M.C.L. § 3.63(c) that the secondary guidelines are "in order of priority" mean that one does not consider a criterion of lower priority unless two plans are equivalent with respect to all of the criteria of higher priority?
(ii) If they are not exclusive, what other criteria are applicable?
(B) If the standards of M.C.L. § 3.63 do not apply, what criteria should *693 be used to review a redistricting plan?
(7) How does one define a "break" of a county boundary?
(8) How does one define a "break" of a city or township boundary?
Plaintiffs' brief is due on December 21, 2001. The defendants' and intervenors' responsive briefs must be filed by January 11, 2002.